ORDER
This matter having been duly presented to the Court, it is ORDERED that VICTOR M. MUSTO of INTERLAKEN, who was admitted to the bar of this State in 1983, and who was suspended from the practice of law for three years retroactive to *117June 15,1995 by Order of this Court dated December 19,1997, be restored to the practice of law, effective immediately; and it is further
ORDERED that respondent shall practice law only under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of one year and until further Order of the Court; and it is further
ORDERED that respondent shall continue to submit to random drug testing twice per week for a period of one year and until further Order of the Court; and it is further
ORDERED that respondent shall continue to attend one individual therapy session every two weeks and shall continue to participate in a substance abuse program for a period of one year and until further Order of the Court.